Spalding, J.
(dissenting). I cannot concur in the result arrived at in the foregoing opinion. That there are two lines of authorities on the subject is beyond question, and this is the first case, as far as I can judge, requiring this court to pass on the question here involved. Assuming, which I do not concede, that the majority opinion is in harmony with the decisions of the greater number of courts, I feel that, when a question arises for the first time in this state which relates solely to matters of procedure, we should not hesitate to adopt the clearer and better rule, even though it may not he supported by precedent. Precedent is not always a safe guide. Courts are justly subject to criticism for adhering too blindly to rules of procedure adopted by other courts under different conditions and in former ages. The courts of new states, when bound by no precedents of their own, would do better to be governed by the correct principle, rather than by the unsound precedent. The case of Allen v. Patterson, 7 N. Y. 476, 57 Am. Dec. 542, is the authority which has been followed in several states in holding that a complaint similar to this is sufficient under the Code system of pleading; but it has been the subject of ridicule, and courts which have followed it have suggested that, if it were an open question in their own jurisdiction, it would not' *480be regarded as a controlling precedent. That case differed from this, as it appears to have been decided with reference to a statute not applicable in the present instance. The New York case was decided in 1852, when the Code procedure was in its infancy. Many courts were then impregnated with the atmosphere of the common-law practice and yielded to the new procedure with great reluctance. This fact undoubtedly has some bearing upon the New York authority. Indiana and Ohio cases are cited as authorities in harmony with New York; but an examination discloses that the statutes of these states prescribe that the common-law counts shall be deemed sufficient under the Code.
Were it not for the precedents, it is plain to me that the construction of our Code regarding the sufficiency of a complaint and its allegations would be perfectly clear, for it says that “it must contain a plain and concise statement of the facts constituting a cause of action, without unnecessary repetition.” Rev. Codes 1905, section 0852. I think it somewhat difficult, if not impossible, to untangle from the numerous allegations of the complaint either a plain or a concise statement of the facts upon -which the plaintiff relies for recovery. I had supposed it to be elementary under the Code system that facts, and not conclusions of law, must be pleaded as a basis for a recovery. An analysis of this complaint resolves it down to allegations that on the 14th day of October, 1904, a 'contract was entered into between the parties for the rental of certain land and stock and the doing of various work; that by reason of the rental of said land, work done, use of machinery, etc., defendant is indebted to plaintiff in the sum of $454.50, no part of which has been paid. It does not show whether the work was to be done by the plaintiff or the defendant, or any promise, express or implied, to pay, or that there has been any breach of obligation. The whole cause of action is predicated upon two conclusions of law, namely, “That by reason of,” etc., and that “defendant is indebted to plaintiff;” and these conclusions are unsupported by statements of any tangible facts. It was doubtless an attempt to copy the common counts, and assuming that the theory of the opinion of Judge Fisk is correct, namely, that this complaint states a good, cause of action at common law, the question arises whether because a complaint of this kind may state sufficient facts to make it sustainable as against a demurrer, at common law, it does so under the Code.
*481As before indicated, there are many authorities on the subject, some of them clearly conflicting, others clearly distinguishable, and many which I am unable to distinguish between, but holding diversely. The question was passed upon in Bowen & Chambers v. Emmerson, 3 Or. 452. That court says: “A fault with the complaint in this case is that it neither states a promise to do any certain act at any specified time, nor states facts from which a duty to do so necessarily arises or from which a promise is necessarily inferred. It is not probable that any method of pleading in actions for money due upon contract will ever be discovered that is more simple and easily in practice or better calculated to apprise the court and the parties of the grounds and nature of the action or more likely to leave a clear and concise record of what has been done than that which is now prescribed in the Code. Notwithstanding this conceded truth, we sometimes meet with pleadings in this class of action that neither conform to the common law nor to the requirements of the Code. In actions for money due on contract, the common law required a concise statement of the facts, and in some particulars the employment of technical language ; the Code requires a plain and concise statement of the facts. In other words, the common law required the facts to be stated concisely and sometimes in technical language; the Code requires the facts to be stated concisely and in plain or ordinary language. In this class of actions the pleader is required to state the facts that show that a contract existed between the parties, that it has been broken, and in what particulars, and the amount of damages the breach has caused. Facts only must be stated, as contradistinguished from the law, from argument, from conclusions, and from the evidence required to prove the facts. Coryell v. Cain, 16 Cal. 571.” The complaint in the Oregon case alleged that “on or about the 18th day of February, 1868, plaintiff sold and delivered to the defendant 4,000 pounds of flour and that the same was worth $212,” and the court says: “It does not show that the defendant undertook or became obligated to pay for the flour within a designated time, or within a reasonable time, or when requested; nor that the time of payment had arrived before the commencement of the action. For aught that appears from the facts stated, the property might have been sold on credit, the time of which has not yet expired, or it might have been sold and delivered to the defendant *482upon the request and credit of another, with a full understanding that the defendant was not to pay for it.”
Minnesota has had the question under consideration in several cases. In Foerster v. Kirkpatrick, 2 Minn. 210 (Gil. 171), where the complaint alleged that “the defendants are justly indebted to the plaintiff in the sum of, etc., on account of goods, wares, and merchandise sold and delivered by the plaintiff to the defendant at the special instance and request of the defendants, therefore, etc.,” the court held it fatally defective because containing no statement of the time of sale, and no averment that the goods were of the price or value of the sum mentioned, or that the defendants promised to pay for the same, and the court says: “In actions for goods sold and delivered, it is essential that one or the other of these allegations should be made. Without it the allegation of indebtedness is a mere conclusion of law unsupported by any fact. The defendant’s liability grows out of the fact that the goods were either worth the amount of the claim, or else that they promised to pay that amount. If they were worth the amount, the law implies a promise. Without one or the other of these allegations, there appears no consideration to support the pretended indebtedness.” This was followed in Holgate v. Broome, 8 Minn. 243 (Gil. 209). These cases were overruled in a dictum in Rogstad v. Railway Co., 31 Minn. 208, 17 N. W. 287; but in Keller v. Struck, 31 Minn. 446, 18 N. W. 280, a complaint in effect identical with the one in the case at bar was held bad. The court, in concluding its opinion, said: “The complaint must show an express obligation assumed, or facts from which would arise the legal implication of an obligation. The allegation here is not of a sale, nor even of indebetedness for px-operty sold, but referxdng to the transaction particularly set forth, and which, as stated, does not import a sale. The complaint alleges an indebtedness on account of such sale and delivery and the furnishing of such material as aforesaid.” It will be noted that the allegation was an indebtedness “on account of,” which is synonymous with the allegation of the complaint in the case at bar “that by reason of.”' In Pioneer Fuel Co. v. Hager, 57 Minn. 76, 58 N. W. 828, 47 Am. St. Rep. 574, that court again held a similar complaint bad and vex-y properly remaidcs that “courts in the Code states have sacrificed the principles of Code pleading more than they ought to have done in adopting this common-law formula at all.”
*483In Moore v. Hobbs, 79 N. C. 535, I find another authority, and still others might be cited from different courts.
Mr. Freeman, in his note to Allen v. Patterson, supra, 57 Am. Dec. 544, summarizes the doctrine and quotes from Pomeroy’s Code Remedies, section 544, as follows: “In the face of this overwhelming array of authority, it may seem almost presumptuous even to suggest a doubt as to the correctness of the conclusions that have been reached with so much unanimity. I cannot, however, consistently with my very strong convictions, refrain from expressing the opinion that, in all these rulings concerning the common counts, the courts have overlooked the fundamental conception of the reformed pleading, and have abandoned its essential principles. This position of inevitable opposition was clearly, although unintentionally, described by one of the judges in language already quoted, when he says: ‘We are inclined to sanction the latter view and to hold that the facts which, in the judgment of the law, create the indebtedness or liability, need nót be set forth in the complaint.’ Now, the ‘facts which create the liability’ are the ‘facts constituting the cause of action,’ which the Codes expressly require to be alleged. The two expressions are synonymous; and the direct antagonism between what the court says need not be done and what the statute says must be done is patent. But the objection to the doctrine of these decisions does not chiefly rest upon such verbal criticisim; it is involved in the very nature of the new theory when contrasted with the old methods. In every species of the common count, the averments, by means of certain prescribed formulas, presented what the pleader considered to be the legal effect and operation of the facts, instead of the facts themselves, and the most important of them was always a pure conclusion of law. The count for money had and received well illustrates the truth of this proposition. In the allegation that ‘the defendant was indebted to the plaintiff for money had and received by him to the plaintiff’s use,’ this technical expression was not the statement of a fact in the sense in which that word is used by the Codesif not strictly a pure conclusion of law, it was at most a symbol to which a certain peculiar meaning had been given. The circumstances under which one person could be liable to' another for money had and received were very numerous, embracing contracts express or implied, and even torts and frauds. The mere averment that the defendant was indebted for money had and received admitted any of these cir*484cumstances in its support; but it did not disclose nor even suggest the real nature of the liability,' the actual cause of action upon which the plaintiff relied. The reformed theory of pleading was expressly designed to abrogate forever this general mode of averment which concealed rather than displayed the true cause of action; it requires the facts to be stated, the facts as they exist or occurred, leaving the law to be determined and applied by the court. The same ;s true of the common count in every one of its phases. A careful analysis would show that the important and distinctive averments were either naked conclusions of law, or the legal effect and operation of the facts expressed in technical formulas to’ which a peculiar meaning had been- attached, and which were equally applicable to innumerable different causes of action. The rule which permitted the general count in assumpsit to be sometimes used in an action upon an express contract was even more arbitrary and technical, and was wholly based upon fictitious notions. The conception of a second implied promise resulting from the duty to perform the original express promise has no foundation'whatever in the law of contract, but was invented, with great subtlety, in order to furnish the ground for a resort to general assumpsit instead of special assumpsit in a certain class of cases. All the reasons in its support were swept away by the legislation which abolished the distinctions between the forms of action, since it was in such distinction alone that those reasons had even the semblance of an existence. * * * The Legislature certainly intended that the facts constituting each cause of action should be alleged as they actually happened, not by means of any technical formulas, but in the ordinary language of narrative; and it is, as it appears to me, equally certain that the use of the common counts as complaints or petitions is a violation of these fundamental principles.”
While pleadings should be liberally construed with a view of substantial justice between the parties (Rev. Codes, Sec. G889), liberality may be so “extended as to become oppression and defeat the very purpose sought to be conserved. See, also, Cal. State Tel. Co. v. Patterson, 1 Nev. 150; Penn Mutual Life Ins. Co. v. Conoughy, 54 Neb. 123, 74 N. W. 422; 1 Bates, Pleading, 258-261.
The members of the bar of this state have been distinguished for the clearness and directness of their statements of fact in pleadings. I fear that the effect of the majority opinion will be to *485cause a relaxation in the practice in this respect, and that it will result in a careless and sloppy method of stating what might as readily be stated with clearness and precision and a virtual abandoment of the letter as well as the spirit of the requirement of the statute and Code system that facts must be plainly and concisely stated, which will work to the detriment of litigants and to the discredit of the profession and the courts, and afford a fruitful excuse for unnecessary motions, resulting in needless uncertainty and delay in the conduct of litigation.
(126 N. W. 105.)